Citation Nr: 1526548	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, depressive disorder, major depression, and a mood disorder, to include as secondary to service-connected bilateral foot and/or bilateral knee disabilities.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his March 2011 claim, the Veteran stated he was seeking service connection for depression.  The Veteran's VA treatment and private treatment records include diagnoses of depression, depressive disorder, major depression, and a mood disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depression, depressive disorder, major depression, and a mood disorder.

In a July 2010 rating decision, the Togus RO granted service connection for residuals of a cold injury to the left foot, evaluated as 30 percent disabling; residuals of a cold injury to the right foot, evaluated as 30 percent disabling; chondromalacia of the left knee, evaluated as 10 percent disabling; and chondromalacia of the right knee, evaluated as 10 percent disabling.  In his March 2011 notice of disagreement, the Veteran expressed disagreement with the initial evaluations assigned for these disabilities.  In the May 2012 rating decision, the Indianapolis RO also denied the Veteran's claims of service connection for a back condition and Raynaud's Syndrome of the bilateral lower extremities, as well as a disability rating in excess of 10 percent for maxillary sinusitis.  In his June 2012 notice of disagreement, the Veteran expressed disagreement with these decisions.  However, in his October 2013 substantive appeal, the Veteran stated he was only appealing the denials of service connection for depression and entitlement to a total disability rating based on individual unemployability (TDIU).  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the July 2010 or May 2012 rating decisions, and thus, those issues are not currently before the Board.

In his October 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in a November 2014 statement, the Veteran's attorney indicated that the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the Adam Benjamin Jr. Outpatient Clinic dated from September 2009 to May 2012.  The Veterans Benefits Management System (VBMS) contains records from the Social Security Administration, and a November 2014 statement from the Veteran's attorney.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current depression is caused or aggravated by his service-connected bilateral knee and bilateral foot disabilities.

2. The Veteran's combined disability rating is 70 percent, and his bilateral foot disabilities ratings combine to a 50 percent evaluation.

3. The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, service connection for depression, as secondary to the Veteran's service-connected bilateral knee and bilateral foot disabilities, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Depression

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the first element under Wallin for establishing secondary service connection is satisfied, as a diagnosis of depression is of record.  See, e.g., November 2014 Dr. R.B.C. psychological evaluation report; April 2012 VA examination report; April 2011 VA examination report.

The second element under Wallin is also satisfied, as service connection was granted in a July 2010 rating decision for residuals of cold injury to the left and right feet, and chondromalacia of the left and right knees.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.

Upon VA examination in May 2010, the VA examiner noted the Veteran's reports of burning and pain in his feet, as well as pain and stiffness in his knees.  Upon examination, the VA examiner noted objective pain with movement in the Veteran's knees, and decreased sensation in the Veteran's feet.  Upon VA examination in April 2011, the VA examiner noted the Veteran used a cane for the past year due to a worsening of the pain in the Veteran's feet, that the Veteran also suffered chronic knee pain with prolonged standing and walking, and that at best the Veteran could walk two blocks with his cane before needing to rest. 

Upon VA psychological examination in April 2011, the VA psychiatrist reviewed the Veteran's claims file, and noted the Veteran was walking with the assistance of a cane.  The Veteran reported his physical problems, including his feet and knees, had caused him to not be able to find a job, and that his inability to find a job caused him to become depressed, feeling useless and not able to maintain self-esteem as a working person.  The April 2011 VA examiner diagnosed depressive disorder, chronic, secondary to feet and knee conditions.

Upon VA psychological examination in April 2012, the VA examiner reviewed the Veteran's claims file and the April 2011 VA examination report.  The April 2012 VA examiner diagnosed depressive disorder, but opined that it was less likely than not that the Veteran's depression was secondary to his bilateral foot and knee conditions, because the concurrent VA physical examination and "documentation" indicated normal findings for the Veteran's physical problems, and the Veteran reported that his "depression started 8 years ago when he could not find a job that he could do while sitting."

A July 2013 VA psychiatry attending note includes the Veteran's report that he was "feeling depressed" and having difficulty with his adult daughter "who continually asks him for things he is unable to provide which in turn makes him feel 'useless'.  He reports feeling this way because he is unable to provide for his children."

In November 2014, the Veteran underwent a private psychological evaluation with Dr. R.B.C.  Dr. R.B.C. administered and interpreted multiple psychological tests, conducted a clinical interview of the Veteran, and reviewed a copy of the Veteran's claims file.  Dr. R.B.C. opined that it is at least as likely as not that the Veteran's depression is caused or aggravated by his knee and foot impairments.  Dr. R.B.C. explained that the Veteran's service-connected knee conditions and residuals of cold injury to his feet are sources of chronic pain, and chronic pain has been related to chronic depression, "as is clearly established by the American Psychological Association in various studies and textbooks on the subject of pain.".

Although the April 2012 VA examiner opined that the Veteran's current depression is not related to his service-connected knees and feet, the Board finds that the April 2012 VA examiner's rationale generally supports the Veteran's contention that the pain caused by his service-connected bilateral foot and knee disabilities affects his ability to work, and that his inability to work contributes to his depression.  See April 2011 Veteran statement.  That contention is also supported by the July 2013 VA psychiatry attending note, and the April 2011 VA examiner's report.  The Board further finds that the April 2011 VA examiner's opinion and the November 2014 opinion from Dr. R.B.C. support the Veteran's contention that the constant pain from his service-connected foot and knee disabilities causes or aggravates his depression.

As the evidence for and the evidence against the Veteran's claim is at least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected bilateral knee and foot disabilities have caused or permanently aggravated the Veteran's depression.  Accordingly, the Board finds that a grant of service connection is warranted for depression.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for residuals of cold injury to the left foot, rated as 30 percent disabling; residuals of cold injury to the right foot, rated as 30 percent disabling; chondromalacia of the left knee, rated as 10 percent disabling; chondromalacia of the right knee, rated as 10 percent disabling; sinusitis, maxillary, rated as 10 percent disabling.  Per this decision, the Veteran is also service connected for depression (a disability evaluation for depression will be assigned by the agency of original jurisdiction when it implements this decision).  Even without being assigned a rating as of this point for his depression, his current combined rating is 70 percent and the separate evaluations of 30 percent for his right foot and left foot are combined for a rating of 50 percent.  See 38 C.F.R. § 4.25, 4.110, Diagnostic Code 7122, Note (2).  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

Upon VA examinations in April 2011, the VA general medical examiner, psychological examiner, and orthopedic examiner all opined that the Veteran's service-connected disabilities would not prevent the Veteran from securing or following sedentary employment.

However, a February 2014 VA addiction psychiatry progress note indicated that the Veteran expressed his need to return to the labor force.  The VA social worker noted that might "not be a realistic plan," as the Veteran's mood seemed unstable.  A January 2012 VA social worker note indicated the Veteran had recently displayed wide fluctuations in his mood, and a January 2012 VA psychiatry attending noted stated that the Veteran was currently off all drugs, but reported mood symptoms and was placed on a mood stabilizer.  

In his November 2014 psychological evaluation report, Dr. R.B.C. opined, "The severity of [the Veteran's] depression will greatly affect his capacity to work, even at a sedentary level.  He likely will be a distraction to coworkers, he will likely have difficulty with concentration and pace, work attendance will likely be poor, punctuality will be dubious, and he will likely be too emotionally unstable to do competitive work."

Based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the Veteran is rendered unemployable by his service-connected disabilities, to include depression.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to service connection for depression is granted.

Entitlement to a TDIU is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


